DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,641,965 B2 (hereinafter “the ‘965 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations of the present application are anticipated by the claimed recitations of the ‘965 patent.

	Regarding claim 1, the ‘965 patent claims an optical dispersion compensator comprising: a first phase-shifter (col. 14, ll. 28); a second phase-shifter (col. 14, ll. 29); a first 2x2 splitter coupled respectively to the first phase-shifter and the second phase-shifter (col. 14, ll. 30-33); a second 2x2 splitter coupled respectively to the first phase-shifter and the second phase-shifter (col. 14, ll. 34-37); a third phase-shifter on the silicon substrate coupled to the second 2x2 splitter and the first 2x2 splitter to form an optical loop with the first phase-shifter and the second phase- 
	Although the claimed limitations of the present application do not explicitly recite the specific connections among the ports of the first and second 2x2 splitters with the ports of the first, second, and third phase shifters in the manner claimed and recited in the ‘965 patent, such connection arrangement is necessarily and inherently present in the claimed optical dispersion compensator since the present application claims that the first 2x2 splitter is respectively coupled to the first and second phase shifters, second 2x2 splitters is respectively coupled to the first and second phase shifters, and the third phase sifter is coupled to the second 2x2 splitter and the first 2x2 splitter to form an optical loop, such that the optical loop has an external input configured with the first 2x2 splitter and an external output configured with the second 2x2 splitter.

	Regarding claim 17, the ‘965 patent recites a method for forming an optical dispersion compensator, comprising: providing a silicon-on-insulator substrate (col. 16, ll. 39); forming a first waveguide in a first cladding material on the silicon-on-insulator substrate, the first waveguide being optically coupled to a first 2x2 coupler (col. 16, ll. 40-42); forming a second waveguide in the first cladding material on the silicon-on- insulator substrate, the second waveguide being optically coupled to the first waveguide in parallel and coupled to a second 2x2 coupler (col. 16, ll. 43-46); forming a window of the first cladding material (col. 16, ll. 47); 
	Similar to claim 1, claim 17 of the present application does not explicitly recite the specific connections among the ports of the first and second 2x2 splitters with the ports of the first, second, and third phase shifters. However, such connection arrangement is necessarily and inherently present in the claimed optical dispersion compensator as already discussed above.
	
	Regarding claims 2-16, 18-20, the claimed limitations of the present application are identically claimed and recited in claims 2-16, 18-20 of the ‘965 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references had been cited and made of record in the parent application: US-20190041580-A1; US-20180062754-A1 ; US-20150354938-A1 ; US-20090180729-A1 ; US-20090116786-A1 ; US-20090092350-A1 ; US-20070053633-A1 ; US-20030206676-A1; US-10641965-B2 ; US-10126629-B1 ; US-8488922-B2


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/Primary Examiner, Art Unit 2874